Citation Nr: 0323870	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  99-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
September 24, 2000.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on September 24, 2000.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
herbicide exposure.

5.  Entitlement to service connection for polycythemia vera, 
to include as secondary to herbicide exposure.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and two acquaintances


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in April 1998 and May 2000.

The veteran's appeal also initially included the issue of 
entitlement to a total disability evaluation based upon 
individual unemployability due to a service-connected 
disability (TDIU).  This claim, however, was granted in a 
June 2001 rating action.  The veteran initiated an appeal of 
the effective date assigned for this benefit and was issued a 
Statement of the Case addressing the effective date issue in 
April 2002, but he has not responded to this issuance to 
date; as such, this issue is not presently before the Board 
on appeal.

In his November 2000 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  He withdrew this 
request in a December 2000 statement and indicated that he 
instead sought an RO hearing, which was subsequently 
conducted.  See 38 C.F.R. § 20.704(e) (2002).

The claims of entitlement to an evaluation in excess of 50 
percent for PTSD for the period prior to September 24, 2000; 
entitlement to an evaluation in excess of 70 percent for PTSD 
for the period beginning on September 24, 2000; and 
entitlement to service connection for COPD and polycythemia 
vera, both to include as secondary to herbicide exposure, 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The RO has completed sufficient development to address 
the limited issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for 
arthritis.

2.  The veteran's initial claim of service connection for 
rheumatoid arthritis was denied in an unappealed February 
1971 rating decision.

3.  Evidence received since the February 1971 rating decision 
is new and bears directly and substantially on the question 
of the overall nature of the veteran's disability, now 
claimed as arthritis.


CONCLUSION OF LAW

As new and material evidence has been submitted, the claim of 
entitlement to service connection for arthritis is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.159 (2002); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The Board has considered 
this new legislation with regard to the issue on appeal.  
Given the favorable action taken below, however, no further 
assistance in developing the facts pertinent to this limited 
issue is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the veteran's claim of service connection for 
rheumatoid arthritis was previously denied in a February 1971 
rating decision on the basis that rheumatoid arthritis, then 
diagnosed as involving the finger and knee joints, was not 
incurred in service or within one year thereafter.  The 
veteran's Notice of Disagreement was received in May 1971, 
and a Statement of the Case was issued in the same month.  
The RO, however, never received a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or an equivalent submission concerning 
this claim.  Although the veteran submitted a further lay 
statement in June 1971, he did not specifically indicate a 
desire to perfect his appeal by that statement.  Accordingly, 
the February 1971 rating decision is final under 38 U.S.C.A. 
§ 7105(c).

Subsequent to the February 1971 rating decision, however, the 
RO has received additional documentation regarding arthritis.  
Specifically, private x-rays of the back from April 1999 
revealed degenerative changes, and a comprehensive orthopedic 
evaluation from April 2000 is also now of record.  This new 
evidence fundamentally calls into question the nature of the 
veteran's disability, now claimed more generally as 
arthritis, and should be considered in light of the entire 
evidence of record.  Accordingly, this evidence bears 
"directly and substantially" on the issue at hand, and the 
veteran's claim of entitlement to service connection for 
arthritis is reopened.  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim therefore represents only a 
partial grant of the benefit sought on appeal.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for arthritis is reopened.  
To that extent only, the appeal is granted at the present 
time.


REMAND

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  As noted above, on 
November 9, 2000, the VCAA was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, however, the RO has not notified the veteran of 
the new VCAA provisions to date.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA's 
duties include providing a specific explanation of the type 
of evidence necessary to substantiate the veteran's claim and 
a description of which portion of that evidence (if any) was 
to be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Accordingly, any action taken by 
the Board on the veteran's claims at the present time may 
have the effect of prejudicing his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Beyond the question of the VCAA, however, additional 
evidentiary development is necessitated in this case.  First, 
the veteran was treated for orthopedic and respiratory 
complaints in service, but he has not been examined to date 
for the specific purpose of determining whether his claimed 
arthritis and COPD are etiologically related to service.  
Second, he has not been afforded a VA psychiatric examination 
to address his service-connected PTSD since December 1999, 
more than three years ago.  Both of these matters require 
further action by the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claims and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  

2.  The veteran should then be afforded a 
VA psychiatric examination to address the 
nature and extent of his service-
connected PTSD.  The examiner should be 
provided with the veteran's claims file 
and should review the entire file in 
conjunction with the examination.  In a 
typewritten report, the examiner should 
describe all current PTSD symptoms and 
render a GAF score, with comment as to 
the effect of PTSD on the veteran's 
social and occupational functioning.  All 
opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

3.  The veteran should also be afforded a 
VA orthopedic examination to address the 
nature, extent, and etiology of any 
current arthritis, including rheumatoid 
arthritis.  The examiner should be 
provided with the veteran's claims file 
and should review the entire file in 
conjunction with the examination.  The 
examiner should direct attention to all 
areas of joint dysfunction specified by 
the veteran, specifically to include the 
hands, knees, and spine.  If rheumatoid 
arthritis and/or arthritis of specific 
joints is/are diagnosed, an opinion 
should be rendered for each diagnosed 
disorder as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that such disorder 
is etiologically related to service.  All 
opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

4.  Additionally, the veteran should be 
afforded a VA pulmonary/respiratory 
examination to address the nature, 
extent, and etiology of his current COPD.  
The examiner should be provided with the 
veteran's claims file and should review 
the entire file in conjunction with the 
examination.  The examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the veteran's 
COPD is etiologically related to service.  
All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

5.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the issues of 
entitlement to an evaluation in excess of 
50 percent for PTSD for the period prior 
to September 24, 2000; entitlement to an 
evaluation in excess of 70 percent for 
PTSD for the period beginning on 
September 24, 2000; and entitlement to 
service connection for COPD and 
polycythemia vera, both to include as 
secondary to herbicide exposure.  If one 
or more of these claims remains denied, 
the RO should then issue a Supplemental 
Statement of the Case addressing the 
claim(s).  This Supplemental Statement of 
the Case should also include the recently 
enacted provisions of 38 C.F.R. §§ 3.102 
and 3.159 (2002) and should address all 
evidence added to the claims file since 
the June 2001 Supplemental Statement of 
the Case.

Then, after a reasonable period of time, this case should be 
returned to the Board, if in order.  By this REMAND, the 
Board intimates no opinion as to the outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



